 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 1 of 9 PageID #: 1307




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 DIAMEDICA THERAPEUTICS, INC.,               )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )
                                             )
 PRA HEALTH SCIENCES, INC. and               )   C.A. No. 18-1318 (MN)
 PHARMACEUTICAL RESEARCH                     )
 ASSOCIATES GROUP B.V.,                      )
                                             )
                       Defendants.           )


                                    MEMORANDUM OPINION

Neal C. Belgam, Kathleen M. Miller, SMITH KATZENSTEIN JENKINS, LLP, Wilmington, Delaware.
Counsel for Plaintiff.

Arthur G. Connolly, III, CONNOLLY GALLAGHER LLP, Wilmington, Delaware. Counsel for
Defendant Pharmaceutical Research Associates Group B.V.

Stephen B. Brauerman, Elizabeth A. Powers, BAYARD, P.A., Wilmington, Delaware. Counsel for
Defendant PRA Health Sciences, Inc.

James P. Flynn, EPSTEIN, BECKER & GREEN, P.C., Newark, New Jersey. Counsel for Defendants.




September 21, 2020
Wilmington, Delaware
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 2 of 9 PageID #: 1308




NOREIKA, U.S. DISTRICT JUDGE:

       Plaintiff DiaMedica Therapeutics, Inc. (“DiaMedica”) has sued Defendants PRA Health

Sciences, Inc. (“PRA USA”) and Pharmaceutical Research Associates Group B.V. (“PRA

Netherlands”) (collectively “PRA”), alleging seven counts in contract and tort arising from a

clinical trial management services agreement. After initiating this suit in the District of Delaware,

DiaMedica filed a Motion to Transfer Venue, pursuant to 28 U.S.C. § 1404(a), seeking transfer to

the District of Minnesota. (D.I. 25). For the reasons set forth below, DiaMedica’s Motion to

Transfer Venue is DENIED.

I.     BACKGROUND

       A.      Factual Background

       DiaMedica is a Canadian corporation with a principal place of business in Minnesota.

(D.I. 1 ¶ 1). DiaMedica is developing DM199, a synthetic human protein to be used to treat chronic

kidney disease and acute ischemic stroke. (Id. ¶ 8). PRA USA is a Delaware corporation with its

principal place of business in North Carolina. (Id. ¶ 2). It is a global contract research organization

for clients in the biotechnology and pharmaceutical industries. (Id. ¶ 12). PRA USA is the parent

of PRA Netherlands, (id. ¶ 17), a corporation organized under the laws of the Netherlands with its

principal place of business in the Netherlands, (id. ¶ 3).

       In November 2011, PRA USA began soliciting DiaMedica to hire PRA USA to perform

clinical trials. (Id. ¶ 18). On June 8, 2012, DiaMedica representatives met with Andre van Vliet,

PRA USA’s Vice President of Medical Affairs, at the American Diabetes Conference in

Philadelphia. (Id. ¶ 22). During the meeting, van Vliet told DiaMedica’s representatives about

PRA’s successful clinical trials in the Netherlands and represented that PRA’s study design

“work[ed] like clockwork.” (Id. ¶ 23).




                                                  1
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 3 of 9 PageID #: 1309




       DiaMedica and PRA USA’s negotiations continued. (Id. ¶¶ 37–39). On January 18, 2013,

DiaMedica “signed a Letter of Intent for Clinical Trial and Laboratory Services . . . , which

authorized PRA to begin work on the clinical trial” for DM199. (Id. ¶ 41). After further

negotiation, on March 18, 2013, DiaMedica and PRA Netherlands entered an Agreement for

Clinical Trials Management Services (“the Agreement”), allowing PRA Netherlands to manage a

clinical trial for DM199. (Id. ¶¶ 44–45).

       The DM199 research trials began in April 2013. (Id. ¶ 48). In February and March 2014,

van Vliet reported positive preliminary results, upon which DiaMedica based business decisions.

(Id. ¶¶ 50, 51, 56). On November 14, 2014, PRA sent DiaMedica preliminary results for the

DM199 study, which contradicted the positive results that van Vliet had reported to DiaMedica.

(Id. ¶¶ 57–60). After DiaMedica issued a press release summarizing the preliminary results,

DiaMedica’s stock price fell precipitously. (Id. ¶ 61). In late 2016, PRA released a draft Clinical

Study Report for its trial of DM199. (Id. ¶ 66). The Report revealed that PRA Netherlands had

violated study protocols set forth in the Agreement. (Id. ¶¶ 67–75).

       B.      Procedural History

       On November 14, 2017, DiaMedica sued PRA Netherlands in the Southern District of New

York, alleging breach of the Agreement. DiaMedica Therapeutics Inc. v. Pharm. Research

Assocs., Grp. B.V., Civil Action No. 17-cv-08875 (WHP) (S.D.N.Y. filed Nov. 14, 2017). PRA

Netherlands moved to dismiss for lack of personal jurisdiction, and, thereafter, DiaMedica

voluntarily dismissed its claims.

       On August 24, 2018, DiaMedica filed its Complaint against PRA USA and PRA

Netherlands in this Court, alleging breach of contract (Count I), breach of the implied covenant of

good faith and fair dealing (Count II), fraud (Count III), negligent misrepresentation (Count IV),

and equitable/promissory estoppel (Count V). (D.I. 1 ¶¶ 83–134). DiaMedica seeks to hold PRA


                                                2
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 4 of 9 PageID #: 1310




USA liable for the actions of PRA Netherlands through an action to pierce the corporate veil

(Count VI) and a theory of alter ego liability (Count VII). (Id. ¶¶ 135–52). PRA USA filed a

Motion to Dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, arguing that

DiaMedica failed to state a claim for relief and that its claims are time-barred by Delaware’s three-

year statute of limitations. (D.I. 15). PRA Netherlands filed a Motion to Dismiss, arguing forum

non conveniens and lack of personal jurisdiction over PRA Netherlands pursuant to Rule 12(b)(2)

of the Federal Rules of Civil Procedure. (D.I. 12).

       DiaMedica filed its Motion to Transfer Venue, seeking transfer to the District of

Minnesota. (D.I. 25). The Court stayed briefing on Defendants’ motions to dismiss. (D.I. 29).

After the parties fully briefed the Motion to Transfer Venue, the Court granted DiaMedica leave

to conduct limited discovery on the issue of whether the District of Minnesota could exercise

personal jurisdiction over Defendants. (D.I. 50). Thereafter, they submitted supplemental papers

on the issue of personal jurisdiction over PRA Netherlands in Minnesota. (D.I. 72–76, 79, 82).

II.    LEGAL STANDARD

       Under 28 U.S.C. § 1404(a), “for the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have consented.”

28 U.S.C. § 1404(a). Nothing in this statute bars a plaintiff from moving to transfer venue, despite

having initially chosen to litigate in the original forum. James v. Daley & Lewis, 406 F. Supp.

645, 648 (D. Del. 1976). Courts in this district, however, have found that a plaintiff who takes this

course of action must first show a change in circumstances since filing suit in the original forum.

Id.

       To decide a motion to transfer, the court undertakes a two-step analysis, with the moving

party bearing the burden at each step. Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d


                                                 3
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 5 of 9 PageID #: 1311




718, 724 (D. Del. 2012); Mitek Sys., Inc. v. United Servs. Auto. Ass’n, Civil Action No. 12–462

GMS, 2012 WL 3777423, at *4 (D. Del. Aug. 30, 2012). First, the court determines whether the

plaintiff could have brought the action originally in the transferee forum. Affymetrix, Inc. v.

Synteni, Inc., 28 F. Supp. 3d 192, 196 (D. Del. 1998). “If the Court answers this question in the

negative, then its inquiry ends.” Id. Second, the court decides whether transfer would best serve

the interests of justice and convenience. Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir.

1995).

III.     DISCUSSION

         A.     DiaMedica Has Not Shown Changed Circumstances

         As a threshold matter, DiaMedica has not claimed that its circumstances have changed

since it filed its Complaint in the District of Delaware. DiaMedica instead argues that a plaintiff

moving to transfer should not be required to show changed circumstances because such a

requirement would undermine the “remedial purpose” of the transfer statute. D.I. 46 at 8 (citing

United States v. Berkowitz, 328 F.2d 358, 361 (3d Cir. 1964)). The Court recognizes that there is

a split in authority as to whether a plaintiff must show changed circumstances. Compare James,

406 F. Supp. at 648 (“[B]efore a court will grant a plaintiff's motion for a change of venue, he must

first show a change in circumstances since the filing of his suit.”), and Rappoport v. Steven

Spielberg, Inc., 16 F. Supp. 2d 481, 501 (D.N.J. 1998) (“A plaintiff seeking to transfer the venue

of an action pursuant to § 1404 typically must demonstrate a change in circumstance that has

occurred since the filing of the action which warrants a change of venue.”), with Cent. Hudson

Gas & Elec. Corp. v. Empresa Naviera Santa S.A., 769 F. Supp. 208, 209 (E.D. La. 1991) (“This

court disagrees with the defendant that the plaintiff must show a change in circumstances.”), and

Cordis Corp. v. Siemens–Pacesetter, Inc., 682 F. Supp. 1200, 1203 (S.D. Fla. 1987) (“[W]e hold

that there is no requirement under 28 U.S.C. § 1404 that a plaintiff seeking transfer of venue must


                                                 4
    Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 6 of 9 PageID #: 1312




show a change of circumstances since the time [of] the original action.”). Thus, in the interest of

thoroughness, the Court also undertakes the two-step analysis for deciding a motion to transfer.

           B.     DiaMedica Has Not Satisfied the Two-Step Transfer Analysis

                  1.      DiaMedica Has Not Established Personal Jurisdiction in District of
                          Minnesota

           A federal court sitting in diversity “may assume jurisdiction over nonresident defendants

only to the extent permitted by the long-arm statute of the forum state and the Due Process Clause”

of the U.S. Constitution. Morris v. Barkbuster, Inc., 923 F.2d 1277, 1280 (8th Cir. 1991). Under

the Minnesota long-arm statute, the personal jurisdiction analysis collapses into a single step of

deciding whether the exercise of personal jurisdiction over a defendant comports with due process.

See PSINet Consulting Sols. Knowledge Servs., Inc. v. Saudi Petro Gas Co., No.

CIV.01320RHKJMM, 2001 WL 869616, at * 5 (D. Minn. Aug. 1, 2001); Minn. Stat. § 543.19.

           For a court to exercise personal jurisdiction over an out-of-state defendant, the defendant

must have sufficient “minimum contacts” such that it “should reasonably anticipate being haled

into court” in the forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985). Courts

of the Eighth Circuit consider five factors to assess the prudence of exercising personal jurisdiction

over a non-resident defendant: “(1) the nature and quality of the contacts with the forum state;

(2) the quantity of contacts with the forum; (3) the relation of the cause of action to these contacts;

(4) the interest of the forum state in providing a forum for its residents; and (5) the convenience of

the parties.” Digi-Tel Holdings, Inc. v. Proteq Telecomms. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir.

1996). 1



1
           The Court applies the Minnesota long-arm statute, as interpreted under Eighth Circuit law,
           to decide whether DiaMedica could have originally brought its cause of action in the
           District of Minnesota. See, e.g., Shutte v. Armco Steel Corp., 431 F.2d 22, 24–25 (3d Cir.
           1970) (applying Missouri’s long-arm statute under Eighth Circuit law to determine whether


                                                    5
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 7 of 9 PageID #: 1313




       Here, DiaMedica fails to show that it could have brought this action in the District of

Minnesota because there remains a “real question” whether Minnesota courts could exercise

jurisdiction over both PRA USA and PRA Netherlands. Shutte v. Armco Steel Corp., 431 F.2d 22,

24 (3d Cir. 1970) (“If there is a real question whether a plaintiff could have commenced the action

originally in the transferee forum, it is evident that he would not have an unqualified right to bring

his cause in the transferee forum.”) (internal citation and quotation marks omitted). In its motion

to transfer, DiaMedica did not address personal jurisdiction and instead started at the second step

of the transfer analysis to show that transfer would serve the interests of justice and convenience.

(D.I. 26 at 10–15). In response to Defendants’ argument that DiaMedica failed to address personal

jurisdiction of the Minnesota courts, DiaMedica states that Defendants signed contracts, initiated

telephonic and email communication, and sent representatives to meet with DiaMedica, all in

Minnesota and all with the goal of soliciting DiaMedica’s business. (D.I. 46 at 3). DiaMedica

also claims that PRA employs and has hired several individuals in Minnesota. (Id.).

       These factual allegations ignore that Defendants are two separate entities, and Defendants’

alleged contacts with Minnesota appear attributable only to one entity. The Eighth Circuit allows

a subsidiary’s contacts with the forum state to establish personal jurisdiction over a parent entity

“if the parent so controlled and dominated the affairs of the subsidiary that the latter’s corporate

existence was disregarded so as to cause the [subsidiary] to act as the [parent’s] alter ego.” Epps

v. Stewart Info. Servs. Corp., 327 F.3d 642, 649 (8th Cir. 2003). DiaMedica, however, has shown

no legal authority that this principle works in the reverse such that the contacts of a parent can

establish personal jurisdiction over a subsidiary. PRA USA is the parent entity with whom



       plaintiff in Western District of Pennsylvania could have initiated action in Western District
       of Missouri).



                                                  6
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 8 of 9 PageID #: 1314




DiaMedica representatives negotiated the Agreement for Clinical Trials Management Services.

(D.I. 1 ¶ 39). Meanwhile, PRA Netherlands is a subsidiary of PRA USA and carried out the

clinical trial of DM199 in the Netherlands pursuant to the Agreement. (D.I. 28, Ex. H at 3). Even

if PRA USA’s contacts with Minnesota sufficed to establish personal jurisdiction over PRA USA,

DiaMedica has not shown that Minnesota courts may exercise personal jurisdiction over PRA

Netherlands. See Digi-Tel Holdings, Inc., 89 F.3d at 524 (affirming dismissal for lack of personal

jurisdiction over subsidiary defendant because plaintiff “fail[ed] to produce evidence sufficient to

support the inference that [the parent entity]’s activities were directed by or primarily for the

benefit of [the subsidiary]”).

       Following jurisdictional discovery, DiaMedica supplemented its allegations to add that

PRA Netherlands employees communicated and met with DiaMedica representatives in Minnesota

on a few occasions. (D.I. 72 at 4–5). These contacts, however, are not of sufficient quantity,

quality, or relation to the cause of action to conclusively establish that the District of Minnesota

may exercise specific personal jurisdiction over PRA Netherlands. See Digi-Tel Holdings, Inc.,

89 F.3d at 523. DiaMedica’s argument for personal jurisdiction still relies heavily on PRA USA’s

contacts with Minnesota, but DiaMedica fails to adduce legal authority for imputing these contacts

to PRA Netherlands. (Id. at 2–4).

       Because genuine doubt remains whether DiaMedica could have initiated this suit in the

District of Minnesota, the Court will deny the motion to transfer.

               2.      The Court Need Not Apply the Jumara Factors

       Having determined that DiaMedica could not have brought this action against Defendants

in the District of Minnesota, the Court need not proceed to the second step of the analysis to decide

whether transfer would serve the interests of justice and convenience.




                                                 7
 Case 1:18-cv-01318-MN Document 86 Filed 09/21/20 Page 9 of 9 PageID #: 1315




IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Transfer Venue is denied. An appropriate

order will follow.




                                               8
